DETAILED ACTION
Status of Claims
	The Response filed 01/08/2021 has been acknowledged. Claim 1 has been amended. Claims 2-20 have been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10373195 (hereafter Pat. 195). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of Pat. 195 anticipate the claimed invention.
As per claim 1:
A method of determining a degree of deceptiveness associated with a session presenting at least one online advertisement, the method comprising: (See Pat. 195 claim 1, “A method of determining a degree of deceptiveness associated with a session presenting at least one online advertisement, the method comprising:”)
capturing electronic interactions among at least two entities involved in the session; (See Pat. 195 claim 1, “capturing electronic interactions among at least two entities involved in the session,”)
defining one or more relationships between the at least two entities involved in the session; (See Pat. 195 claim 1, “defining one or more relations between the at least two entities involved in the session,”)
based on the captured electronic interactions, applying one or more models to each of the one or more relationships; (See Pat. 195 claim 1, “applying one or more models to each of the one or more relations;” See also Pat. 195 ¶0048, “Relationships between various activities may be defined based on different combinations of the relationship between properties of interactions with the online advertisement, and the characteristics of interactions can be extracted, for example, using a specially configured web browser and a web browser plug in.” Pat. 195 discloses the relationships to be based on the interactions. See also Pat. 195 ¶0104, “Relationships between various activities may be defined based on different combinations of the relationship between properties of interactions with the online advertisement, and the characteristics of interactions can be extracted, for example, using a specially configured web browser and a web browser plug in.” Pat. 195 discloses the model application to be based on the relationships.)
determining a degree of deceptiveness for each of the one or more relationships based on the one or more applied models; and (See Pat. 195, “determining a degree of deceptiveness for each of the one or more relations based on the one or more applied models;”)
generating the degree of deceptiveness for the session based on the determined degree of deceptiveness for each of the one or more relationships. (See Pat. 195, “generating the degree of deceptiveness for the session based on the aggregated degree of deceptiveness for each of the one or more relations.”)
As per claim 2:
The method of claim 1, wherein the captured interactions comprise interaction-related properties. (See Pat. 195 claim 3, “The method of claim 1, wherein each of the one or more relations is defined based on different combinations of the interaction-related properties.)
As per claim 3:
The method of claim 2, wherein the captured interactions further comprise time. (See Pat. 195 claim 1, “the captured interactions comprising interaction-related properties and time;”)
As per claim 4:
The method of claim 1, wherein the relationships comprise an associated set of attributes. (See Pat. 195 claim 1, “the relations comprising an associated set of attributes;”)
As per claim 5:
The method of claim 1, further comprising: 
extracting a plurality of attributes for the one or more relationships from the captured electronic interactions, each attribute defining a data type and corresponding data value, wherein the applying the one or more models is based on the extracting. (See Pat, 195 claim 1, “extracting, aggregating and filtering a plurality of attributes for the one or more relations from the captured electronic interactions, each attribute defining a data type and corresponding data value, wherein the extraction is performed by integration with the two or more entities; applying one or more models to each of the one or more relations;”)
As per claim 6:
The method of claim 5, wherein the extraction is performed by integration with the at least two entities. (See Pat. 195 claim 1, “wherein the extraction is performed by integration with the two or more entities;”)
As per claim 7:
The method of claim 5, wherein the extracting comprises aggregating the plurality of attributes. (See Pat. 195 claim 1, “aggregating and filtering a plurality of attributes for the one or more relations from the captured electronic interactions, “)
As per claim 8:
The method of claim 5, wherein the extracting comprises filtering the plurality of attributes. (See Pat. 195 claim 1, “aggregating and filtering a plurality of attributes for the one or more relations from the captured electronic interactions, “)
As per claim 9:
The method of claim 5, wherein the extracting comprises extracting the plurality of attributes using a tracking pixel. (See Pat. 195 claim 7, “The method of claim 1, 
As per claim 10:
The method of claim 5, wherein the extracting comprises extracting the plurality of attributes using an ad-tracking tag. (See Pat. 195 claim 8, “The method of claims 1, wherein the extracting comprises extracting the plurality of attributes using an ad-tracking tag.”)
As per claim 11:
The method of claim 5, wherein the extracting comprises extracting the plurality of attributes using a cookie. (See Pat. 195 claim 9, “The method of claim 1, wherein the extracting comprises extracting the plurality of attributes using a cookie.”)
As per claim 12:
The method of claim 1, further comprising: aggregating the degree of deceptiveness for each of the one or more relationships, wherein the generating the degree of deceptiveness for the session is further based on the aggregated degree of deceptiveness for each of the one or more relationships. (See Pat. 195 claim 1, “aggregating the degree of deceptiveness for each of the one or more relations;”)
As per claim 13:
The method of claim 12, wherein aggregating the degree of deceptiveness for each of the one or more relationships comprises determining a weighted average of the degree of deceptiveness for each of the one or more relationships. (See Pat, 195 claim 15, “The method of claim 1, wherein aggregating the degree of deceptiveness for each 
As per claim 14:
The method of claim 1, wherein the electronic interactions comprise at least one of user interactions, web-page rendering of the at least one online advertisement, publisher interactions and advertising network interactions. (See Pat. 195 claim 2, “The method of claim 1, wherein the electronic interactions comprise at least one of user interactions, web-page rendering of the at least one online advertisement, publisher interactions and advertising network interactions.”)
As per claim 15:
The method of claim 1, wherein the one or more models include a model to flag loading the at least one online advertisement on a portion of a web page that is not viewable by a user. (See Pat. 195 claim 6, “The method of claim 1, wherein the one or more models flag loading the at least one online advertisement on a web page, wherein the at least one online advertisement is loaded on a portion of the web page that is not viewable by a user.”)
As per claim 16:
The method of claim 1, wherein the one or more models include an external model associated with one or more predetermined internet addresses, domains, publishers, or advertisers. (See Pat. 195 claim 13, “The method of claim 1, wherein the one or more models comprise an external model having a list of predetermined good or bad internet addresses, domains, publishers or advertisers.”)
As per claim 17:
At least one non-transitory computer readable medium storing instructions that, when executed by a processor, cause the processor to at least: (See Pat. 195 claim 16, “A system for determining a degree of deceptiveness for a session presenting at least one online advertisement, the system comprising: a network infrastructure; a tracking server comprising a processor configured to”)
capture electronic interactions among at least two entities involved in a session presenting at least one online advertisement; (See Pat. 195 claim 1, “capturing electronic interactions among at least two entities involved in the session,”)
define one or more relationships between the at least two entities involved in the session; (See Pat. 195 claim 1, “defining one or more relations between the at least two entities involved in the session,”)
based on the captured electronic interactions, apply one or more models to each of the one or more relationships; (See Pat. 195 claim 1, “applying one or more models to each of the one or more relations;” See also Pat. 195 ¶0048, “Relationships between various activities may be defined based on different combinations of the relationship between properties of interactions with the online advertisement, and the characteristics of interactions can be extracted, for example, using a specially configured web browser and a web browser plug in.” Pat. 195 discloses the relationships to be based on the interactions. See also Pat. 195 ¶0104, “Relationships between various activities may be defined based on different combinations of the relationship between properties of interactions with the online advertisement, and the characteristics of interactions can be extracted, for example, using a specially configured web browser and a web browser plug in.” Pat. 195 discloses the model application to be based on the relationships.)
determine a degree of deceptiveness for each of the one or more relationships based on the one or more applied models; and (See Pat. 195, “determining a degree of deceptiveness for each of the one or more relations based on the one or more applied models;”)
generate a degree of deceptiveness for the session based on the determined degree of deceptiveness for each of the one or more relationships. (See Pat. 195, “generating the degree of deceptiveness for the session based on the aggregated degree of deceptiveness for each of the one or more relations.”)
As per claim 18:
The at least one non-transitory computer readable medium of claim 17, wherein the one or more models include a parametric model. (See Pat. 195 claim 10, “The method of claim 1, wherein the one or more models are parametric models.”)
As per claim 19:
A system for determining a degree of deceptiveness for a session presenting at least one advertisement, the system comprising: 
a processor; and 
a memory storing instructions that, when executed by the processor, cause the system to: 
(See Pat. 195 claim 16, “A system for determining a degree of deceptiveness for a session presenting at least one online advertisement, the system comprising: a network infrastructure; a tracking server comprising a processor configured to”)
capture electronic interactions among at least two entities involved in a session presenting at least one online advertisement; (See Pat. 195 claim 1, “capturing electronic interactions among at least two entities involved in the session,”)
define one or more relationships between the at least two entities involved in the session; (See Pat. 195 claim 1, “defining one or more relations between the at least two entities involved in the session,”)
based on the captured electronic interactions, apply one or more models to each of the one or more relationships; (See Pat. 195 claim 1, “applying one or more models to each of the one or more relations;” See also Pat. 195 ¶0048, “Relationships between various activities may be defined based on different combinations of the relationship between properties of interactions with the online advertisement, and the characteristics of interactions can be extracted, for example, using a specially configured web browser and a web browser plug in.” Pat. 195 discloses the relationships to be based on the interactions. See also Pat. 195 ¶0104, “Relationships between various activities may be defined based on different combinations of the relationship between properties of interactions with the online advertisement, and the characteristics of interactions can be extracted, for example, using a specially configured web browser and a web browser plug in.” Pat. 195 discloses the model application to be based on the relationships.)
determine a degree of deceptiveness for each of the one or more relationships based on the one or more applied models; and (See Pat. 195, “determining a degree of deceptiveness for each of the one or more relations based on the one or more applied models;”)
generate the degree of deceptiveness for the session based on the determined degree of deceptiveness for each of the one or more relationships. (See Pat. 195, “generating the degree of deceptiveness for the session based on the aggregated degree of deceptiveness for each of the one or more relations.”)
As per claim 20:
The system of claim 19, wherein the one or more models include a non-parametric model. (See Pat. 195 claim 11, “The method of claim 1, wherein the one or more models are non-parametric models.”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Buhrmann et al. (US 20130197998 A1), which talks about authenticating entities including generating a fraud risk score.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598.  The examiner can normally be reached on Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ABDI can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT M CAO/Primary Examiner, Art Unit 3622